Appellant was convicted of possessing whisky for the purpose of sale in a wet area, without a permit, and his punishment was assessed at 90 days in jail.
In Anderson v. State, 172 S.W.2d 310, we held that such was an offense under Art. 666-4, P. C.
An agent of the Texas Liquor Control Board searched appellant's home and found therein a large quantity of wine and whiskey. According to the testimony of said agent, appellant admitted to him that he sold wine and whisky there at his home. Appellant had no license to so sell.
Appellant admitted the possession of the liquors, but contended that he possessed same for his own use and not for the purpose of sale.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by a majority of the Court.
GRAVES, Judge.
BEAUCHAMP, Judge.
My views in regard to the question were expressed in a dissenting opinion in Anderson v. State, 172 S.W.2d 310, and are adhered to; therefore I dissent in the present case.
HAWKINS, Presiding Judge.
                    ON MOTION FOR REHEARING.